J-S35011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

GEOFFREY STALEY

                            Appellant                 No. 1429 WDA 2016


                     Appeal from the Order August 31, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0000493-2015


BEFORE: LAZARUS, J., RANSOM, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY LAZARUS, J.:                          FILED JUNE 28, 2017

        Geoffrey Staley appeals from the order of the Court of Common Pleas

of Allegheny County, denying his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.        Counsel has

also moved to withdraw his representation.       For the following reasons, we

affirm.

        On September 14, 2015, Staley pled guilty to driving under the

influence and various traffic offenses. That same day, he was sentenced to

2 to 90 days of restrictive intermediate punishment (“RIP”)/house arrest,

plus one year of probation, to run concurrently to the RIP sentence. Staley

did not file post-sentence motions or a direct appeal. On March 21, 2016,

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S35011-17



he filed a pro se PCRA petition.        Counsel was appointed and filed an

amended petition, alleging ineffectiveness of trial counsel. After a hearing at

which the court heard brief argument from both parties, Staley’s PCRA

petition was dismissed by order dated August 31, 2016. On September 14,

2016, Staley’s one year probationary sentence expired. On September 26,

2016, Staley filed a notice of appeal with regard to the dismissal of his PCRA

petition, followed by a timely concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).

      Generally, a petitioner must be currently serving a sentence for the

underlying crime in order to be entitled to relief under the PCRA.        See

Commonwealth v. Turner, 80 A.3d 754 (Pa. 2013); Commonwealth v.

Stultz, 114 A.3d 865 (Pa. Super. 2015). In Commonwealth v. Plunkett,

151 A.3d 1108 (Pa. Super. 2016), we addressed a scenario similar to the

case at bar. There, Plunkett filed a PCRA petition during the pendency of his

probationary term.    A hearing was held, the petition was dismissed, and

Plunkett filed an appeal.   Thereafter, Plunkett’s probation was terminated.

This Court did not reach the merits of Plunkett’s appeal, instead finding that

“the statutory requirement that a PCRA petitioner be currently serving the

sentence is applicable . . . where the PCRA court’s order was issued while

petitioner was still serving the required sentence, but that sentence

terminated prior to the resolution of his appeal.” Id. at 1112–13.




                                     -2-
J-S35011-17



      Similarly, here, Staley is no longer serving his sentence. Accordingly,

he is no longer entitled to relief under the PCRA. For that reason, we affirm

the trial court’s dismissal of his PCRA petition.

      Order affirmed. Motion to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2017




                                      -3-